Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of claims 1-2, 4-7, 9-12, 14-17, and 19-25 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric A. Bomkamp (Reg. No. 71,218) on 7/26/22.
The application has been amended as follows: 
Claim 7:
7. (Currently Amended) A method according to claim 1, wherein said three dimensional preoperative image is generated from a set of two dimensional images, or is obtained from a Computer Tomography (CT) scan.
Claim 17:
17. (Currently Amended) A method according to claim 11, wherein said three dimensional preoperative image is generated from a set of two dimensional images, or is obtained from a Computer Tomography (CT) scan.


Allowable Subject Matter
Claims 1-2, 4-7, 9-12, 14-17, and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:	
“if said propagation is deemed unsatisfactory, repeating said simulation using at least one of a different quantity of bone cement, a cement of different viscosity, a different entry point, a different entry angle, a different cement delivery point, and a different cement insertion pressure, wherein said propagation is deemed unsatisfactory if (i) said bone cement is shown to leak out of said vertebra, or (ii) said cement does not sufficiently fill said orthopedic void, or (iii) said bone cement does not deploy throughout said orthopedic void before the increased viscosity of said bone cement prevents its required further flow.”
The closest piece of prior art Zheng et al. (Vertebral Augmentation With a Novel Vessel-X Bone Void Filling Container System and Bioactive Bone Cement, Spine, volume 32, number 19, 2007) describes a novel percutaneous bone void filling container system, with conventional kyphoplasty in restoring strength, stiffness, and height in experimentally induced vertebral compressive fractures and morphologically determine the cement distribution; however, Zheng et al. fails to teach “if said propagation is deemed unsatisfactory, repeating said simulation using at least one of a different quantity of bone cement, a cement of different viscosity, a different entry point, a different entry angle, a different cement delivery point, and a different cement insertion pressure, wherein said propagation is deemed unsatisfactory if (i) said bone cement is shown to leak out of said vertebra, or (ii) said cement does not sufficiently fill said orthopedic void, or (iii) said bone cement does not deploy throughout said orthopedic void before the increased viscosity of said bone cement prevents its required further flow”.
Another piece of prior art Jones et al. (Finite element analysis of the spine: Towards a framework of verification, validation and sensitivity analysis, Medical Engineering & Physics 30 (2008)) describes generating a subject-specific mesh of the vertebral body based on conversion from image voxels to hexahedral mesh elements the segmented area of the image is extracted and each image voxel is directly converted to a brick element in the mesh. Material properties are then defined on an element-by-element basis using densities derived from the image data; however, Jones fails to teach “if said propagation is deemed unsatisfactory, repeating said simulation using at least one of a different quantity of bone cement, a cement of different viscosity, a different entry point, a different entry angle, a different cement delivery point, and a different cement insertion pressure, wherein said propagation is deemed unsatisfactory if (i) said bone cement is shown to leak out of said vertebra, or (ii) said cement does not sufficiently fill said orthopedic void, or (iii) said bone cement does not deploy throughout said orthopedic void before the increased viscosity of said bone cement prevents its required further flow”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612